     Case 2:20-mc-00001-VAP-SS Document 1 Filed 01/02/20 Page 1 of 4 Page ID #:1




 1   Rachel E. Kaufman (CA Bar No. 259353)
     rachel@kaufmanpa.com
 2   KAUFMAN P.A.
 3   400 NW 26th Street
     Miami, FL 33127
 4   Telephone: (305) 469-5881
 5
     Attorney for Plaintiff and putative class
 6

 7

 8                  IN THE UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      MARIELA ITAYIM, individually and Case No.
11    on behalf of all others similarly situated,
                                                  MOTION TO COMPEL
12                                                PRODUCTION OF DOCUMENTS IN
                    Plaintiff,
                                                  RESPONSE TO SUBPOENA AND TO
13                                                HOLD NON-PARTY IN CONTEMPT
      v.
14

15    CALLFIRE, INC., a Delaware
      corporation,
16

17           Subpoena Recipient.
18

19

20   MOTION TO COMPEL PRODUCTION OF DOCUMENTS IN RESPONSE
        TO SUBPOENA AND TO HOLD NON-PARTY IN CONTEMPT
21

22
           Pursuant to Rule 45(d) and (g), Fed. R. Civ. P., Plaintiff Mariela Itayim

23   requests that this court enter an order compelling Callfire to produce documents in
24
     response to a non-party subpoena issued in connection with Mariela Itayim v. CYS
25

26
     Group, Inc., Case No. 19-cv-62197-RNS, pending in the United States District

27   Court for the Southern District of Florida, and to hold Callfire in contempt for
28
     Case 2:20-mc-00001-VAP-SS Document 1 Filed 01/02/20 Page 2 of 4 Page ID #:2




 1 failure to comply with the subpoena. To date, Callfire has not responded or

 2 otherwise acknowledged the subpoena that was served on it on October 31, 2019

 3
     and to which a response was required by November 29, 2019.
 4

 5         Itayim v. CYS Group, Inc. is a putative class action alleging violations of the
 6 Telephone Consumer Protection Act based on unsolicited prerecorded voice calls

 7
     made by or on behalf of CYS Group, Inc. CYS Group, Inc. used Callfire’s
 8

 9 services, including its platform to make the prerecorded voice calls.

10         Callfire is headquartered and conducts its business within this district.
11
           Pursuant to Fed. R. Civ. P. 45, on October 30, 2019, Plaintiff served a notice
12

13 of subpoena to Callfire on CYS Group, Inc. The subpoena was thereafter served

14 on October 31, 2019 on Callfire’s registered agent. The subpoena and affidavit of

15
     service are attached hereto as composite Exhibit A.
16

17         Plaintiff’s subpoena generally seeks: (1) information concerning Plaintiff
18 Mariela Itayim; (2) information concerning all calls made by or on behalf of CYS

19
     Group, Inc. using Callfire’s services, including call logs and recordings or copies
20

21 of the calls and prerecorded voice messages, identity and contact information for

22
     any call recipients, and the total number of prerecorded voice calls; (3) documents
23
     sufficient to identify all services or products supplied by Callfire to CYS Group,
24

25 Inc. and all contacts or agreements between the parties; (4) documents relating to

26
     the manner in which the telephone numbers were obtained to make the prerecorded
27

28 Motion to Compel Subpoena Response, Case No.
                                              -2-
     Case 2:20-mc-00001-VAP-SS Document 1 Filed 01/02/20 Page 3 of 4 Page ID #:3




 1 voice calls; and (5) any and all complaints or STOP requests received regarding the

 2 prerecorded voice calls.

 3
           The requested information is clearly relevant to the pending class action and
 4

 5 a response is required by law. In response to a subpoena, recipients may comply,

 6 submit an objection, or move to quash or modify the subpoena. Fed. R. Civ. P.

 7
     45(d). “A nonparty’s failure to timely make objections to a Rule 45
 8

 9 subpoena duces tecum generally requires the court to find that any objection,

10 including attorney-client privilege, has been waived.” McCoy v. Southwest

11
     Airlines, 211 F.R.D. 381, 385 (C.D. Cal. 2002) (granting motion to compel and
12

13 ordering non-party subpoena recipient to produce documents within 7 days). To

14 date, Callfire has not responded or otherwise acknowledged the subpoena.

15
           WHEREFORE, Plaintiff requests that the court grant its motion to compel
16

17 and order production of responsive documents and information in compliance with

18 the third party subpoena and provide such other relief as is reasonable and just. A

19
     proposed order is attached hereto as Exhibit B for the Court’s convenience.
20

21

22

23

24

25

26

27

28 Motion to Compel Subpoena Response, Case No.
                                             -3-
     Case 2:20-mc-00001-VAP-SS Document 1 Filed 01/02/20 Page 4 of 4 Page ID #:4




 1                                     Respectfully submitted,

 2 Dated: January 2, 2020              By: s/ Rachel E. Kaufman
 3                                       Rachel E. Kaufman
                                         rachel@kaufmanpa.com
 4                                       KAUFMAN P.A.
 5                                       400 NW 26th Street
                                         Miami, FL 33127
 6                                       Telephone: (305) 469-5881
 7
                                          Attorney for Plaintiff and the putative
 8                                        class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 Motion to Compel Subpoena Response, Case No.
                                         -4-
